Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination and Information Disclosure Statement (IDS) filed March 30, 2021. Applicant’s IDS is considered to the extent of the English translation submitted. A signed copy of Applicant’s IDS is attached.  
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: the closest prior art (Konzak, C., U.S. Pat. No. 6696294 (Applicant’s IDS)) teaches wheat is hexaploid, and its A, B and D genomes can be mutagenized to produce a useful trait (paragraph bridging cols. 2 and 3). Konzak further teaches a mutant wheat plant having reduced or no lipase activity (col. 11), and a wheat plant having one functional copy of the lipase gene (claims 1 and 15). However, Konzak does not teach or suggest mutating a Lipase 1 gene in at least the A and D genomes of wheat to reduce lipase 1 activity or the claimed flour characteristics associated with the mutations in Lipase 1. Accordingly, the claimed invention is free of the prior art.
Claims 1, 3, 8-11, 13, 15, 17, 18 and 21-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663